                                                                                   U.^■.r,DISTRICT
                                                                                           | , I
                                                                                                   COURT
                                                                                                       SVSS!' D!^-T
                         ?5n           ?Hmteb ^tates( IBififtnct Conrt                   , . U   i 1




                                                                                                                 h25
                         :^ov          ^ontlient I9t£(tnct of (@eorsta                                 ^' '
                                       ilimnfidotcfi JSibioion                     ^^ A
                                                                                   j L




              JEREMY CALEB RYALS,

                          Plaintiff,                            CIVIL ACTION NO.: 2:18-cv-118


                    V.



              ANDREW SAUL, Commissioner of Social
              Security,

                          Defendant.



                                                ORDER


                   The Court has conducted an independent and de novo review

              of the entire record and concurs with the Magistrate Judge's

              Report and Recommendation, dkt. no.        18.    No party filed

              Objections to the Report and Recommendation.

                   Thus, the Court ADOPTS the Magistrate Judge's Report and

              Recommendation as the opinion of the Court.               The Court REM3\NDS

              this case to the Commissioner, pursuant to 42 U.S.C.                 § 405(g) ,

              for further proceedings and DIRECTS the Clerk of Court to CLOSE

              this case and enter the app^priate judgment of dismissal.
                   SO ORDERED, this ^A / day of                          U               , 2020.

                                            ION/LISA GODBEY WOOD,
                                             riTED STATES      DISTRICT COURT
                                            SOUTHERN   DISTRICT    OF    GEORGIA



AO 72A
(Rev. 8/82)
